UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 00-2368



TONY TYSON,

                                                   Plaintiff - Appellant,

          versus


LOUIS CALDERA,     Secretary   of   the   Army,   The
Pentagon,

                                                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-00-411-2)


Submitted:    May 15, 2001                         Decided:   May 25, 2001


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Michael Robinson, Cameron Robinson Kourtesis, Washington,
D.C.; Sol Z. Rosen, Washington, D.C., for Appellant.      Helen F.
Fahey, United States Attorney, Lawrence R. Leonard, Managing
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tony Tyson appeals the district court’s order granting summary

judgment to Louis Caldera, Secretary, Department of the Army, in

his employment discrimination action because Tyson failed to timely

file an Equal Employment Opportunity charge.   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. Tyson v. Caldera, No. CA-00-411-2 (E.D. Va. Oct. 10, 2000);

see 29 C.F.R. § 1614, 105(a); Young v. National Ctr. for Health

Serv. Research, 828 F.2d 235, 237 (4th Cir. 1987).   We deny Tyson’s

motion to stay this appeal pending resolution of a complaint

pending with the District of Columbia Office of Bar Counsel.     We

grant Tyson’s counsel’s motion to withdraw from further represen-

tation. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2